Exhibit 10.93d

First Amendment to Executive Employment Agreement with Larry Tiffany



This amendment is made as of the 1st day of January 2008 (the “Amendment
Effective Date”) by and between Ore Pharmaceuticals Inc. (formerly Gene Logic
Inc.,) a Delaware corporation (the “Company”), and Larry Tiffany (“Executive”).


The parties to this amendment have previously entered into an Employment
Agreement with an Effective Date of February 1, 2007 referred to herein as the
“Agreement”. The parties now wish to amend certain terms of the Agreement. Terms
not otherwise defined herein shall have the meanings as defined in the
Agreement.


The parties to this amendment hereby agree to modify, replace and/or supercede
certain portions of the Agreement as follows:


 1.  Position. Section 1.1 (a) is hereby amended by inserting the following text
     immediately after the first sentence thereof: “From and after the Amendment
     Effective Date, the Company shall continue the employment of the Executive
     but in a new dual role as Senior Vice President and Interim Head,
     Commercial Operations of the Company and President and Chief Executive of
     one of its subsidiaries, DioGenix Inc. (“Diogenix”), reporting to the Chief
     Executive Officer (“CEO”) of the Company.”
     
 2.  Allocation of Time. Section 1.1 (b) is hereby amended by inserting the
     following text immediately after the first sentence thereof: “ From and
     after the Amendment Effective Date, unless otherwise directed by the CEO,
     the Executive shall devote approximately two-thirds (2/3) of his working
     time and creative energies to the performance of his duties as Interim
     Head, Commercial Operations and approximately one-third (1/3) of his
     working time and creative energies to the performance of duties as
     President & Chief Executive of DioGenix.”
     
 3.  Term of Employment. Section 2 of the Agreement is hereby amended by
     deleting the first sentence thereof and inserting in lieu thereof the
     following: “The Executive’s term of employment by the Company (the “Term”)
     shall commence on the Effective Date and continue thereafter on an at-will
     basis until the earlier of December 31, 2008 or until terminated by either
     party pursuant to Section 4 hereof. The Term may only be extended by an
     amendment to the Agreement executed by both parties.”
     
 4.  Allocation of Base Salary. Section 3.1 shall be amended by adding the
     following sentence at the end of such section: “One third of the Base
     Salary shall be allocated to DioGenix and shall be reimbursed to Company
     from funds or budgets available to DioGenix. If the CEO changes the
     proportion of Executive’s time allocated to DioGenix, the amount of
     reimbursement shall be appropriately adjusted. “
     
 5.  Incentive Compensation. Section 3.2.2 shall be replaced in its entirety
     with: “3.2.2. From and after the Amendment Effective Date, no further
     compensation will be payable under Section 3.2.1. Instead, Executive will
     be eligible to participate in the Company’s 2008 Incentive Compensation
     Plan established by the Compensation Committee of the Board (the
     “Compensation Committee”) and generally applicable to employees of the
     Company other than Business Development. The target incentive compensation
     for Executive for the Company’s fiscal year 2008, which shall be based on
     achieving 100% of the targets and levels of performance established by the
     Compensation Committee, will be $75,000, less applicable withholding and
     other authorized deductions. To receive incentive compensation under this
     section 3.2.2 for 2008, the Executive must be employed by the Company on a
     full-time basis as of the last business day of 2008.”
     
 6.  Retention Payments. Section 3.2.3 shall be replaced in its entirety with:
     “3.2.3 From and after the Amendment Effective Date, in addition to the
     incentive compensation described in Section 3.2.2, Executive shall be
     entitled to receive a retention payment (herein a “Retention Payment”) of
     $37,500 per each 2008 calendar quarter, less applicable withholding and
     other authorized deductions, payable within thirty days after the end of
     each calendar quarter, provided that as to each quarter for which payment
     is being made, Executive’s employment by the Company on a full-time basis
     continued through the last business day of such calendar quarter.
     Notwithstanding the preceding, if, during 2008, Executive’s employment is
     terminated by Company without “Cause” (as defined in Attachment A) or the
     Company experiences a change of control, then the Retention Payments for
     2008 described herein not previously paid shall be accelerated and
     Executive shall be entitled to receive the remainder of the 2008 Retention
     Payments that have not already been paid within 30 days after the
     termination or occurrence of the change of control. In no event will
     acceleration of such Retention Payments be made based on a voluntary
     resignation by Executive or any other type of termination of his employment
     other than as specifically described in the preceding sentence. As used
     herein, the term “change of control” shall have the same meaning as in the
     Company’s Executive Severance Plan as amended and restated as of February
     23, 2001.
     
 7.  Elimination of Benefit. Effective as of the Amendment Effective Date,
     Section 3.8 relating to Tax/Financial Planning will be stricken in its
     entirety.
     
 8.  Payments upon Termination. Section 4.7 shall be amended by deleting the
     same and inserting in lieu thereof the following: “ 4.7 Upon termination of
     the Executive’s employment by the Company, whether by the Executive ‘s
     resignation, by the Company for Cause or without Cause or as a result of
     death or Disability, or in any other circumstance, the Company shall have
     no obligation to pay the Executive any compensation other than compensation
     earned or accrued through the last day of employment and for Executive’s
     accrued and unused paid time off as of the date of termination. In
     particular, the Executive will not be entitled to any severance payment or
     benefits.”
     
 9.  Restrictive Covenants/Definitions. Section 5.2(a) of the Agreement is
     hereby amended by deleting the same and substituting in lieu thereof the
     following: “(a) Business” for purposes of this Article 5 shall mean (i)
     repositioning drug compounds and then developing and outlicensing such
     compounds repositioned by the Company and the provision of drug
     repositioning services to pharmaceutical companies and other third parties;
     (ii) the development of diagnostic products and services using the tools
     and processes developed by the Company, including the genomics databases
     developed by the Company’s former Genomics Division, and (iii) the
     provision or licensing of genomic information and databases and
     bioinformatics products and services to the pharmaceutical and
     biotechnology industry including biosample collection, handling and
     processing, genomic data production, and data management and software
     systems development, and (iv) any other products and services offered from
     time to time after the Effective Date and prior to the Termination Date by
     the GLGC Group, as described in its annual and quarterly reports filed with
     the Securities and Exchange Commission.
     
 10. Notice: Section 9.1(a) is hereby amended by deleting the same and
     substituting in lieu thereof the following: (a) if to Company, to: Ore
     Pharmaceuticals Inc., 610 Professional Drive, Suite 101, Gaithersburg, MD,
     20879, Attn: Chief Executive Officer, with a copy to : Ariel Vannier, Esq.,
     Venable LLP, 575 7th Street, NW, Washington DC 20004.”
     
 11. Change of Name. Since the Agreement was executed, the Company has changed
     its name from Gene Logic Inc. to Ore Pharmaceuticals Inc. References herein
     or in the Agreement, the Proprietary Information and Inventions Agreement
     or any other related agreement to either of Gene Logic Inc, or Ore
     Pharmaceuticals Inc. or any acronym or abbreviation therefore shall be
     deemed to include both names and to the entity herein defined as the
     Company. Any reference to the GLGC Group in any of the above agreements
     shall mean the Company and its subsidiaries.
     

--------------------------------------------------------------------------------



To evidence their agreement to the terms of this Amendment, Company and
Executive have each caused this Amendment to be executed on behalf of each party
by its duly authorized representative.




Ore Pharmaceuticals Inc.

Executive

 

By:

   /s/ Charles L. Dimmler, III

By:

   /s/ Larry Tiffany

Charles L. Dimmler, III

Larry Tiffany

CEO, Ore Pharmaceuticals Inc.



